Case 1:19-cv-01020-SOH Document 67                   Filed 05/18/20 Page 1 of 3 PageID #: 426



                          IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

THURMAN FULLER et al.
                                                                                    PLAINTIFFS

vs.                                  Civil No. 1:19-cv-01020

LION OIL TRADING &
TRANSPORTATION, LLC.                                                               DEFENDANT

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Defendant’s Motion for Summary Judgment. ECF No. 35. This Motion

was filed on January 10, 2020. Id. Thereafter, Plaintiffs, who are proceeding pro se, were given the

opportunity to respond.

       After reviewing the Motion for Summary Judgment and accompanying briefing, the Court

determined additional briefing was necessary on the statute of limitations because it appears

Plaintiffs’ claims are barred by the statute of limitations. See ECF No. 59. The parties were given

until May 10, 2020, to provide this additional briefing. Defendant has provided that supplemental

briefing; Plaintiffs have not timely complied. This matter is now ripe for consideration.

1.      Background:

       On May 14, 2019, this lawsuit was filed by seven siblings who allege Defendant owes each

of them royalties based upon mineral interests. See ECF No. 2. Plaintiffs’ accusations are based

upon the execution of leases and conveyances from the mid-1990s, over twenty-five years ago.

Those leases and conveyances were recorded in the public records of Columbia County, Arkansas

in 1993 and 1994. ECF No. 37-1, 37-2.




                                                 1
Case 1:19-cv-01020-SOH Document 67                    Filed 05/18/20 Page 2 of 3 PageID #: 427



2.      Applicable Law:

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a federal court is authorized to

grant summary judgment in a case. Summary judgment is appropriate when the record, viewed in

the light most favorable to the nonmoving party, reveals that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law. See FED. R. CIV.

P. 56(c)(2). A genuine issue of material fact exists only if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

        The moving party bears the initial burden of showing that no genuine issue of material fact

exists. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The burden then shifts to the nonmoving

party to show through specific evidence that a triable issue of fact remains on an issue where the

nonmovant bears the burden of proof at trial. Id. at 324. A mere scintilla of evidence in support of

the non-movant’s position is insufficient. Anderson, 477 U.S. at 252.

        To survive a motion for summary judgment, “a nonmovant must present more than a scintilla

of evidence and must advance specific facts to create a genuine issue of material fact for trial.”

Parks v. City of Horseshoe Bend, Arkansas, 480 F.3d 837, 839 (8th Cir. 2007) (citation omitted).

As stated in this rule, “[w]hen a motion for summary judgment is properly made and supported, an

opposing party may not rely merely on allegations or denials in its own pleading; rather, its response

must–by affidavits or as otherwise provided in this rule–set out specific facts showing a genuine

issue for trial.” Id.

3.      Discussion:

        Upon review, the Court finds this case entirely is barred by the statute of limitations. The

documents at issue in this case were publicly-filed documents from the mid-1990s. Any fraud claim

                                                  2
Case 1:19-cv-01020-SOH Document 67                         Filed 05/18/20 Page 3 of 3 PageID #: 428



based on the execution of those documents is barred by Arkansas’s three-year statute of limitations

for fraud. See Ark. Code Ann. § 16-56-105 (2006). These documents were all filed of public

record; and Plaintiffs have supplied no demonstration that limitations tolling should apply for any

reason.

          Indeed, these are publicly-filed documents, and there is no tolling and no argument of

concealment. See, e.g., Hughes v. McCann, 13 Ark. App. 28, 32, 678 S.W.2d 784, 786 (1984)

(recognizing “filing for public record and concealment are mutually exclusive acts”). Accordingly,

the Court finds Plaintiffs’ claims are time-barred and should be dismissed.

4.        Conclusion:

          Based upon the foregoing and because Plaintiffs’ claims are barred by the three-year statute

of limitations, the Court finds Defendant’s Motion for Summary Judgment (ECF No. 35) should be

GRANTED and Plaintiffs’ case should be dismissed with prejudice.1

          The Parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

objections may result in waiver of the right to appeal questions of fact. The Parties are

reminded that objections must be both timely and specific to trigger de novo review by the

district court. See Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990).

          ENTERED this 18th day of May 2020.

                                                               Barry A. Bryant
                                                             /s/
                                                             HON. BARRY A. BRYANT
                                                             UNITED STATES MAGISTRATE JUDGE




          1
              The Court also recommends that all other pending motions in this case be DENIED.

                                                       3
